UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-4314


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

RANDOLPH KEY, a/k/a Randy,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Aiken. Margaret B. Seymour, District Judge.
(1:08-cr-00729-MBS-10)


Submitted:   December 23, 2010             Decided:   January 12, 2011


Before WILKINSON and DAVIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William W. Watkins, Sr., WILLIAM W. WATKINS, P.A., Columbia,
South Carolina, for Appellant.     John David Rowell, Assistant
United States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Randolph     Key    appeals   the   240-month      sentence   imposed

following his guilty plea to conspiracy to possess with intent

to distribute and distribution of fifty grams or more of crack

cocaine, in violation of 21 U.S.C. § 846 (2006).                     Counsel for

Key filed a brief in this court in accordance with Anders v.

California, 386 U.S. 738 (1967), questioning the reasonableness

of Key’s sentence.         Counsel states, however, that he has found

no meritorious grounds for appeal.              Key received notice of his

right to file a pro se supplemental brief, but did not file one.

Because we find no meritorious grounds for appeal, we affirm.

            Here,    Key    was   sentenced     to   the    statutory    mandatory

minimum sentence.          Counsel questions whether the court could

have     sentenced   below      the   statutory      minimum.       Because   the

Government, exercising its discretion, declined to move for a

downward departure pursuant to U.S. Sentencing Guidelines Manual

§ 5K1.1, p.s. (2008), on the ground that it did not find that

Key provided substantial assistance, the court in fact had no

discretion to impose a sentence below the mandatory minimum.

See    United   States     v.   Robinson,     404    F.3d   850,   862   (4th Cir.

2005).     Based on our review of the record, we conclude that the

district court’s sentence is reasonable.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

                                          2
We therefore affirm the district court’s judgment.                              This court

requires that counsel inform Key, in writing, of the right to

petition   the     Supreme     Court    of       the    United     States      for   further

review.    If Key requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may     move     in   this      court        for        leave      to    withdraw       from

representation.       Counsel’s motion must state that a copy thereof

was served on Key.

               We dispense with oral argument because the facts and

legal    contentions     are    adequately             presented    in   the     materials

before    the    court   and    argument         would     not     aid   the    decisional

process.

                                                                                     AFFIRMED




                                             3